DETAILED ACTION
Claims 1-9 (filed 10/19/2021) have been considered in this action.  Claims 1-9 have been amended from their original form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends a title that encapsulates the inventive concept, such as “Control Information Generation Device and Method for Modifying a Bead Width and Path Used in Additive Manufacturing”.

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Contour Portion “RO” in figure 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Paragraphs [0043]-[0045] describe figure 14 and include numerous references to contour portion RO while never actually showing RO on the figure.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite concepts that form an abstract idea that can be considered a mental process of forming additive manufacturing planning information in the mind. This judicial exception is not integrated into a practical application because all other claimed elements not considered mental processes are mere field of use concepts that apply the mental concepts to the general field of use of additive manufacturing, or insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional elements are mere general purpose “circuitry” that does not preclude the steps form being practically performed in the mind.
In regards to claims 1 and 9, the limitations relating to “bead width correction circuitry” and “path correction circuitry” perform processes which, under its broadest reasonable interpretation, are capable of being performed in the human mind, with the aid of pencil and paper, but for the recitation of generic 
The judicial exception is not integrated into a practical application.  In particular, the claim requires that the claimed elements be performed by the 
In regards to the final limitation of claim 1, this step merely requires the output of information, which is considered a data gathering step.  The output of information (i.e. data gathering) is considered insignificant extra-solution activity as defined by MPEP §2106.05(g).  Mere insignificant extra-solution activity cannot form an inventive concept as it fails to practically limit the claim in any meaningful way.
The preamble of the claim is not considered to be a practical application of the claimed invention because all of its elements can be considered an establishment of the technological environment for applying the abstract idea; the technological environment being an additive manufacturing device.  The preamble does not require the use or limiting of the invention to additive manufacturing, because the additive manufacturing device is not actually claimed.  
The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the invention into a practical application, the additional elements of using circuitry are considered mere instructions to apply the judicial exception using generic circuitry.  Mere instructions to apply an exception using generic circuitry cannot provide an inventive concept.  The inclusion of elements that relate to a specific technological environment are not claimed in such a way that  actually limit the claim.  The additional element of performing data gathering steps have been found by the courts to be insignificant extra-solution activity that cannot form an inventive concept.  The claims are not patent eligible.

In regards to Claim 2, the additional elements of claim 2 can be considered additional steps capable of being performed in the human mind.  For example, by thinking about a target path and a path adjacent to the target path, a person in their own mind could think about these two paths forming concentric lines for forming an outline of an object that is desired to be printed.   

In regards to Claim 3, the additional elements of claim 3 can be considered additional steps capable of being performed in the human mind.  For example, by thinking about a corner of a desired object, a person think in their mind about the best way to fill that corner using adjusted width information that fills the entirety of the object without overlapping paths by thinking about shrinking circle diameters that fill the corner region in accordance with the geometric shape formed by the shrinking circles.

In regards to Claim 4, the additional elements of claim 4 can be considered additional steps capable of being performed in the human mind.  For example, a person could think in their mind about the curvature of an object to be formed 

In regards to Claim 5, the additional elements of claim 5 can be considered additional steps capable of being performed in the human mind.  For example, a person could think in their mind about the curvature of an object to be formed and determine in their mind the appropriate width of an in-filling diameter of a bead in accordance with that curvature.  A person in their mind could determine that for larger curvatures of the object to be formed, smaller widths are appropriate.  

In regards to Claim 6, the additional elements of claim 6 can be considered additional steps capable of being performed in the human mind.  For example, a person could think in their mind about the order of manufacturing an object from widths of material and think about the order of laying down those widths of material in accordance with both of a target path and the path adjacent to that target path such that a uniform height of the combined paths are non-overlapping.

Claim 7, the additional elements of claim 7 can be considered additional steps capable of being performed in the human mind.  For example, a person could think in their mind to determine an average height of the beads by considered the beads as spheres having a given diameter (i.e. width and height that are equal) and by averaging those heights over a given path, determine what that average height is.  The additional element of outputting this information is considered a mere data gathering step and amounts to insignificant extra-solution activity.

In regards to Claim 8, the additional elements of claim 8 can be considered additional steps capable of being performed in the human mind.  For example, a person could think in their mind about a given path for forming an object out of spheres, and represent a series of points along the path as points where spheres exist so that the path is considered a series of discrete points formed by the spheres.  Using this information, a determination could be made in the mind regarding the appropriate number of spheres to use to in-fill the object properly and use this as an interval for determining where spheres would go to represent the in-fill of the object.
   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Holzwarth (US20090299517, hereinafter Holzwarth).

In regards to Claim 1, Holzwarth discloses “A control information generation device that generates control information for controlling an additive manufacturing apparatus that manufactures a layer shape using a bead that is a manufactured object formed by adding a molten processing material to a target surface while moving a processing position along a manufacturing path, and manufactures a three-dimensional shape in which the layer shapes are stacked” ([0002] The present invention relates to the fabrication of three-dimensional (3D) objects from computer-aided design (CAD) models using extrusion-based layered deposition systems. In particular, the present invention relates to generating build data for depositing roads of build material with extrusion-based layered deposition systems to form 3D objects; [0003] An extrusion-based layered deposition system (e.g., fused deposition modeling systems developed by Stratasys, Inc., Eden Prairie, Minn.) is typically used to build a 3D object from a CAD model in a layer-by-layer fashion by extruding a flowable build material, such as a thermoplastic material. The build material is extruded through a nozzle “the control information generation device comprising: bead width correction circuitry to obtain a corrected width on the basis of the manufacturing path and a reference width of a cross section of the bead, the corrected width being a width of the cross section for allowing the beads to be adjacent to each other without overlapping;” ([0023] FIG. 1 is a top view of build path 10, which is an example of build data generated by a host computer for building a layer of a 3D object in an x-y plane, pursuant to the method of the present invention; wherein the host computer is the circuitry [0025] The first road width resolution corresponds to a standard road width of the deposited roads of build material used to build the 3D object. Examples of standard road widths for building the 3D object range from about 250 micrometers (about 10 mils) to about 1,020 micrometers (about 40 mils). The first road width resolution is desirably held constant to allow the road heights of the deposited roads to be constant, thereby providing a substantially uniform layer thickness; [0028] As “path correction circuitry to obtain a corrected path on the basis of the manufacturing path and the corrected width;” (Fig. 3, 6-7, 13 and 14 and [0027] Void region 20 is a location between perimeter paths 12, 14, and 16 that is too small to generate a perimeter path or a bulk raster path based on the first road width resolution. Moreover, the void width of void region 20 (taken along the y-axis) decreases generally along the x-axis when viewed from left-to-right in FIG. 1. If void region 20 is left unfilled, the resulting 3D object will contain a corresponding cavity disposed between the deposited roads of build material. As such, to correct this issue, the host computer generates remnant path 21 pursuant to the method of the present invention to fill void region 20; [0031] After the bulk raster regions and void regions are identified, the host computer may then generate bulk raster paths (e.g., bulk raster path 18) to fill the bulk raster regions (e.g., bulk raster region 17) (step 30). After the bulk raster paths are generated, the host computer may then generate a remnant path (e.g., remnant path 21) in an identified void region (step 32). Generation of remnant path 21 initially involves generating an intermediate path (not shown) within void region 20, and then generating remnant path 21 based on the intermediate path. As discussed below, the intermediate path is used to calculate a plurality of void widths along void region 20, and remnant path 21 is then generated based at least in part on the calculated void widths. This allows remnant path 21 to have a road width that varies with “and control information output circuitry to output control information indicating the corrected path and the corrected width” ([0033] Once remnants paths have been generated for the identified void regions, the host computer may examine whether the given layer is the last sliced layer of the 3D object (step 38). If not, the host computer may then proceed to the next sliced layer (step 40) and repeat steps 26-40 for each successive sliced layer. This creates build data for each sliced layer, where remnant paths are generated in identified void regions of each sliced layer. When the last sliced layer is completed, the build data is complete, and is ready for submission to a deposition system for building the 3D object (step 42)).  

In regards to Claim 2, Holzwarth further discloses “The control information generation device according to claim 1, wherein the path correction circuitry obtains the corrected path on the basis of allowing a target path included in the manufacturing path and an adjacent path adjacent to the target path to share manufacturing” (Fig. 14 and [0119] Theoretical roads 504 are raster patterns defined by raster path 508, which include corners 510 that similar to corners 410, discussed above in FIG. 13. However, in contrast to corners 410, raster path 508 includes "bat ear" protrusions 512 to reduce the formation of void regions adjacent corners 510. The reduction of void regions in this manner is generally discussed in Jamalabad et al., U.S. Pat. No. 6,823,230 ("the '230 patent"). 

In regards to Claim 3, Holzwarth further discloses “The control information generation device according to claim 1, wherein the bead width correction circuitry sets the corrected width of a corner portion of the manufacturing path to be smaller than the reference width, and the path correction circuitry obtains the corrected path that goes around the outside of the corner portion” (Fig. 13 and 14 and [0115] As shown in FIG. 13, theoretical roads 404 are raster patterns defined by raster path 408, which include corners 410 where raster path 408 turns around about 180.degree.. The placement of theoretical roads 402 and 404 results in a plurality of void regions 412 being formed between theoretical roads 402 and 404 at corners 410. Void regions 412 are also undesirable because they may increase the porosity of the resulting 3D object, thereby reducing the structural integrity and sealing properties. To correct this issue, the host computer may generate fill path 414, which is a deposition path that is generated at a higher resolution than the first road width resolution. As a result, build material is deposited along fill path 414 at a lower deposition rate relative to those based on theoretical roads 402 and 404;  [0119] Theoretical roads 504 are raster patterns defined by raster path 508, which include corners 510 that similar to corners 410, discussed above in FIG. 13. However, in contrast to corners 410, raster path 508 includes "bat ear" protrusions 512 to reduce the formation of void regions adjacent corners 510. The reduction of void regions in this manner is generally discussed in Jamalabad et al., U.S. Pat. No. 6,823,230 ("the '230 patent"). However, the '230 patent discloses depositing build material along the 

In regards to Claim 4, Holzwarth further discloses “The control information generation device according to claim 1, wherein the bead width correction circuitry obtains the corrected width on the basis of a curvature of the manufacturing path” ([0120] To reduce this problem, the deposition rate of build material may vary as the extrusion head moves around a given corner 510. In 

In regards to Claim 5, Holzwarth further discloses “The control information generation device according to claim 4, wherein the bead width correction circuitry sets the corrected width to be smaller as the curvature is larger” ([0070] The branched arrangement of void region 120 also renders a single raster path unsuitable for generating the remnant paths. First raster path 210 alone is suitable for generating a remnant path in void regions that are linear or that have gradual curvatures (e.g., directional changes of less than about 45 degrees). However, as discussed below, branched portion 208 causes the calculated void widths along a single axis (e.g., the x-axis or the y-axis) to substantially increase at intersection 204. To accommodate for this, the host computer may generate a second raster path to account for the large increases in void widths. [0071] As 

In regards to Claim 6, Holzwarth further discloses “The control information generation device according to claim 2, wherein the path correction circuitry adjusts the corrected path on the basis of a manufacturing order of the target path and the adjacent path” ([0107] During the extrusion process, roads of build material are deposited along perimeter paths 112, 114, and 116, which have physical road widths corresponding to road widths 144w, 146w, and 148w, respectively. This forms a cavity that corresponds to void region 120. After roads of build material are deposited along perimeter paths 112, 114, and 116, the extrusion head may deposit build material along first remnant path 280 at a 

Claim 9, Holzwarth discloses “A control information generation method that generates control information for controlling an additive manufacturing apparatus that manufactures a layer shape using a bead that is a manufactured object formed by adding a molten processing material to a target surface while moving a processing position along a manufacturing path, and manufactures a three-dimensional shape in which the layer shapes are stacked, the control information generation method comprising:” ([0002] The present invention relates to the fabrication of three-dimensional (3D) objects from computer-aided design (CAD) models using extrusion-based layered deposition systems. In particular, the present invention relates to generating build data for depositing roads of build material with extrusion-based layered deposition systems to form 3D objects; [0003] An extrusion-based layered deposition system (e.g., fused deposition modeling systems developed by Stratasys, Inc., Eden Prairie, Minn.) is typically used to build a 3D object from a CAD model in a layer-by-layer fashion by extruding a flowable build material, such as a thermoplastic material. The build material is extruded through a nozzle carried by an extrusion head, and is deposited as a sequence of roads on a base in an x-y plane. The extruded build material fuses to previously deposited build material, and solidifies upon a drop in temperature) “obtaining by, a control information generation device that generates the control information, a corrected width on the basis of the manufacturing path and a reference width of a cross section of the bead, the corrected width being a width of the cross section for allowing the beads to be adjacent to each other without overlapping;” ([0023] FIG. 1 is a top view of build path 10, which is an example of build data generated by a host computer for building a layer of a 3D object in an x-y plane, pursuant to the method of the present invention; wherein the host computer is the circuitry [0025] The first road width resolution corresponds to a standard road width of the deposited roads of build material used to build the 3D object. Examples of standard road widths for building the 3D object range from about 250 micrometers (about 10 mils) to about 1,020 micrometers (about 40 mils). The first road width resolution is desirably held constant to allow the road heights of the deposited roads to be constant, thereby providing a substantially uniform layer thickness; [0028] As discussed below, remnant path 21 has a road width that varies with the void width of void region 20. This is in contrast to the substantially uniform road widths of perimeter paths 12, 14, and 16, and bulk raster path 18, which are based on the first road width resolution. As build material is deposited along on remnant path 21, the amount of build material deposited decreases while the extrusion head moves from left-to-right generally “obtaining by, the control information generation device, a corrected path on the basis of the manufacturing path and the corrected width;” ([0027] Void region 20 is a location between perimeter paths 12, 14, and 16 that is too small to generate a perimeter path or a bulk raster path based on the first road width resolution. Moreover, the void width of void region 20 (taken along the y-axis) decreases generally along the x-axis when viewed from left-to-right in FIG. 1. If void region 20 is left unfilled, the resulting 3D object will contain a corresponding cavity disposed between the deposited roads of build material. As such, to correct this issue, the host computer generates remnant path 21 pursuant to the method of the present invention to fill void region 20; [0031] After the bulk raster regions and void regions are identified, the host computer may then generate bulk raster paths (e.g., bulk raster path 18) to fill the bulk raster regions (e.g., bulk raster region 17) (step 30). After the bulk raster paths are generated, the host computer may then generate a remnant path (e.g., remnant path 21) in an identified void region (step 32). Generation of “and outputting by, the control information generation device, control information indicating the corrected path and the corrected width” ([0033] Once remnants paths have been generated for the identified void regions, the host computer may examine whether the given layer is the last sliced layer of the 3D object (step 38). If not, the host computer may then proceed to the next sliced layer (step 40) and repeat steps 26-40 for each successive sliced layer. This creates build data for each sliced layer, where remnant paths are generated in identified void regions of each sliced layer. When the last sliced layer is completed, the build data is complete, and is ready for submission to a deposition system for building the 3D object (step 42)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holzwarth as incorporated by claim 1 above, and further in view of Yamasaki (US 20190025798, hereinafter Yamasaki).

Claim 7, Holzwarth teaches the control information device for additive manufacturing as incorporated by claim 1 above.
Holzwarth fails to teach “The control information generation device according to claim 1, further comprising bead height calculation circuitry to obtain an average height of the cross section of the bead on the basis of the corrected path, the corrected width, and the layer shape, wherein the control information output circuitry outputs the control information further indicating the average height”.
Yamasaki teaches “The control information generation device according to claim 1, further comprising bead height calculation circuitry to obtain an average height of the cross section of the bead on the basis of the corrected path, the corrected width, and the layer shape, wherein the control information output circuitry outputs the control information further indicating the average height” ([0070] FIG. 8 illustrates information the trajectory data generating unit 43 uses to determine the trajectory. In the present embodiment, bead-on-plate welding and additions of several layers are performed for each of the combinations of a plurality of weld deposition quantities vfe (conditions) and a plurality of travel speeds vs (conditions), and a relation between the overlap ratio and the average height h of each layer and the flatness index fl of the upper 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control information device for additive manufacturing that varies a width of a 

In regards to Claim 8, Holzwarth and Yamasaki teach the control information generation device as incorporated by claim 7 above.
Holzwarth further teaches “The control information generation device according to claim 7, further comprising point manufacturing path conversion circuitry to convert the corrected path into a point manufacturing path represented by discrete points on the corrected path, wherein the point manufacturing path conversion unit circuitry determines an interval of the discrete points on the basis of the corrected width” ([0060] FIG. 6 is another expanded view of section 3 taken in FIG. 1, where void region 20 includes remnant path 21 generated pursuant to method 52. Remnant path 21 includes a plurality of vertices 88.sub.i, 88.sub.i+1, 88.sub.i+2, . . . , 88.sub.n, which are illustrated in FIG. 6 with varying radii for ease of discussion to illustrate the decreasing deposition rates. As discussed above, each vertex includes an array of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark et al. (US 20190283166) – teaches a robotic welding system to additively manufacture parts that uses a defined width of cladding to determine in-fill regions of varying width
Donghong Ding et al. (A multi-bead overlapping model for robotic wire and arc additive manufacturing (WAAM) – teaches various methods for modeling a bead width of an additive manufacturing process, including how the amount of overlapping relates to bead width and adjacent bead proximity
Donghong Ding et al. (adaptive path planning for wire-feed additive manufacturing using medial axis transformation) – teaches that paths can be made to fill an object more accurately using variable widths of a bead of an extruded material for forming 3D objects and modifying paths to achieve optimal build characteristics


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116